Citation Nr: 1210489	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  11-03 095	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to June 1958.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the 10 percent disability rating does not accurately portray his current hearing loss.  He basically asserts that his hearing impairment has worsened since he was last examined by VA in October 2010.  See February 2012 Informal Hearing Presentation.  

Unfortunately since the February 2010 VA examination there is very little evidence in the claims file which adequately describes the nature and extent of the Veteran's hearing loss.  Moreover, the Board notes that the Veteran is competent to provide evidence as to the severity of his symptoms.  See 38 C.F.R. § 3.159(a)(2) (2010).  To that end, while the 2010 VA examination is not necessarily too old to adequately evaluate his disability, since there may have been a significant change in his condition, the Board finds that a more contemporaneous examination is in order.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination).

The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of his present hearing loss, as well as any significant pertinent interval medical history since his last VA examinations in 2010.  See generally, Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiology examination must include the effect of the veteran's hearing loss disability on occupational functioning and daily activities).

Also, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder) is dated in October 2010. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After procuring the appropriate release of information forms where necessary, obtain records of any recent treatment for, or evaluation of, the service-connected hearing loss that the Veteran has undergone.  The Board is particularly interested in any pertinent treatment or evaluation that he may have received at the VA Medical Center in Omaha, Nebraska since October 2010. 

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder. 

2.  Thereafter, the Veteran should be referred for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims folder must be made available to the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner. 

a) The audiologist should provide numeric interpretation of the hearing tests/audiograms conducted. He/she should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz  and then provide the average pure tone threshold for these four frequencies. The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

b) The audiologist should then provide an opinion as to the effect that the Veteran's hearing loss has on his ability to work. In doing so, the audiologist should opine as to the extent, if any, that the Veteran's hearing loss causes functional or occupational impairment. 

All opinions and conclusions expressed must be supported by a complete rationale.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the increased rating issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

